Exhibit 10.1
 
 
 


 
JOINT VENTURE AGREEMENT

 
This JOINT VENTURE AGREEMENT ("Agreement") is made on the 1st day of September
2013, between GREEN TECHNOLOGY SOLUTIONS, INC., and GTSO RESOURCES LLC., or any
of its subsidiaries, represented herein by Paul Watson, President and CEO, whose
address is 2880 Zanker Road, Suite 203, San Jose, CA 95134 (collectively
referred to as “GTSO”), and SOCIEDAD DE RECICLAJE CHILERECICLA E-WASTE, also
known as “CHILERECICLA E-WASTE” (referred to as “Chilerecicla” or “the
Company”), represented by Francisco Fernandez, CEO, both domiciled at
Longitudinal Sur 2661, Panamericana Norte, Chillán, Chile, with Agreement
entities collectively referred to as “Parties.”
 
RECITALS
 
WHEREAS: On March 4th, 2013, the parties have signed a Letter of Intent with the
objective to explore the joint developing of an e-waste related business in
Latin America.
 
WHEREAS: On May 12th, 2013, the parties entered into a Joint Venture Agreement
aiming to advance jointly in evaluating and executing an e-waste related
business consisting in collecting, purchasing and trading e-waste through their
respective networks of suppliers, buyers and clients and they agreed on the
contributions and responsibilities for each party.
 
WHEREAS: After a period of evaluation, the parties are ready to execute an
initial spot and single operation as a way to test in practice the planning they
have designed so far.
 
THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:
 
First: GTSO will contribute with US $50.000 for the purchase and exporting of
e-waste by Chilerecicla. The contribution will be paid in two installments of US
$25.000 each, the first within 10 days from the signature of this document by
both parties and the second 30 days after the first payment. The payments will
be made through wire transfer to the account designated by Chilerecicla in the
Appendix A of this document. For the purpose of this amendment the payment will
be considered as performed the day in which Chilerecicla confirms the reception
of the funds in its account. Chilerecicla will be responsible for the
coordination required to allow the transfer of the funds to Chile, in particular
with the fulfillment of Chapter XIV of the Compendium of Foreign Exchange Rules
of the Chilean Central Bank.
 
Second: Chilerecila will generate a different and segregated business unit to
manage the funds and execute the joint business. For this purpose Chilerecicla
will be allowed to assign the business to a new or existing entity. If
Chilerecicla decides to assign the business to a different entity, Chilerecicla
will remain responsible for all the obligations assumed by this joint venture
and GTSO will have the right to demand the complete fulfillment of them to
either Chilerecicla, the entity to which the contract is assigned or to both of
them.
 
Third: The use of proceeds contributed by GTSO will be exclusively to purchase
and export e-waste from suppliers of the Latin American region to either Umicore
or Dowa. Chilerecicla will not be authorized to use the funds for any other
purpose.
 
Fourth: Chilerecicla or the assigned entity, if applicable, will be responsible
for keeping updated the records of the costs, expenses and revenues generated by
the business and will have to report GTSO about the status and progress of the
business on a weekly basis. GTSO will have the right to demand and verify the
supporting documents at any time either directly or through third parties hired
for such purpose.
 
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      

REF: GTSO-Project Chile Development Plan     Joint Venture Agreement

 
1

--------------------------------------------------------------------------------

 
 
Joint Venture Operations:


1.  
The Business. The Parties hereby agree to jointly work towards the assessment
and continued development of a waste management collection, processing and sales
operation wherein GTSO will contribute funding and operational oversight towards
the development of a project to acquire primarily electronics and plastic waste
for the purpose of selling minerals, metals and plastics for reuse. The
contribution of GTSO will initially be limited to $50,000 in funding and
organizing bi-monthly meetings to provide operational oversight and business
plan development and marketing expertise.  The Company will execute the business
plan or other programs as agreed to by the Parties, make any and all necessary
disbursements on behalf of the Business, and collect and distribute profits in
accordance with the participation percentages of the Joint Venturers. The terms
of this Agreement will be implemented in the governing documents of the Company
to the extent practicable; to the extent that certain terms may not be
implemented in the Company’s governing documents, then this Agreement will
govern the relations between the Parties to the extent of any such inability.

 
2.  
Contributions. The contributions of each Joint Venturer to the Business are as
set forth in Appendix A.

 
3.  
Operations of Venture. All losses and disbursements incurred by the Company in
acquiring, holding and protecting the business interest and the net profits
shall, during the period of the venture, be paid by the Company in the
proportions described herein. As set forth in Appendix A, GTSO has agreed to
provide certain financing for the Company and such financing may be limited to
the current participation at any time at the sole discretion of GTSO. All losses
incurred by the Parties will be limited to their financial contribution to the
Business and GTSO will be held harmless by the Company for any liabilities
incurred in excess of this amount.  The Parties agree that GTSO will also
provide consulting services to the Company as required and that GTSO will
participate in strategic and operational decisions as required.

 
4.  
Profits of the Venture. The Parties agree to allocate the profits (as defined
herein) in the manner detailed in Appendix A.  For all general purposes
“profits” will be defined as gross sales less acquisition cost of the material
less 15% for admin costs.

 
5.  
General Provisions. The Company will act on its own behalf and exclusively under
its name. Therefore, the Company will not be allowed to represent GTSO. The
Company shall indemnify and hold harmless GTSO and its officers and agents from
any claim or liability arising from its actions, decisions, business and
contracts.

 
6.  
Arbitration and Attorneys’ Fees. The Joint Venturers agree that any dispute,
claim, or controversy concerning this Agreement or the termination of this
Agreement, or any dispute, claim or controversy arising out of or relating to
any interpretation, construction, performance or breach of this Agreement, shall
be settled by arbitration to be held in Houston, Texas, in accordance with the
rules then in effect of the American Arbitration Association. The arbitrator may
grant injunctions or other relief in such dispute or controversy. The decision
of the arbitrator shall be final, conclusive and binding on the parties to the
arbitration. Judgment may be entered on the arbitrator’s decision in any court
having jurisdiction. The Joint Venturers will pay the costs and expenses of such
arbitration in such proportions as the arbitrator shall decide, and each Joint
Venturer shall separately pay its own counsel fees and expenses.

 
7.  
Confidential Information. The Parties acknowledge and agree that in the course
of the performance of this Agreement or additional services pursuant to this
Agreement, that each may be given access to, or come into possession of,
confidential information of the other party which  may contain trade secrets,
proprietary data or other confidential material of that party. Therefore, the
Parties will execute a mutual Non-Disclosure Agreement. Materials used in any
engagement undertaken pursuant to this Agreement shall not be altered or changed
without the consent of both parties.

 
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      

REF: GTSO-Project Chile Development Plan     Joint Venture Agreement

 
2

--------------------------------------------------------------------------------

 
 
8.  
Public Disclosures.  The Parties acknowledge and agree that periodically GTSO
will disclose the ongoing business of GTSO with a description of material
events.  Company acknowledges and agrees that material events will include a
discussion of the potential business association and/or acquisition by GTSO of
Company and by necessity, a description of Company’s business and
accomplishments, as limited by the mutual Non-Disclosure Agreement in regards to
actual diagrams, operations and processes.  Company agrees that GTSO may make
the disclosures described above without the prior approval and/or authorization
of Company.

 
9.  
Indemnification.  Each Joint Venturer, at its own expense, shall indemnify,
defend and hold the other Joint Venturer, its partners, shareholders, directors,
officers, employees, and agents harmless from and against any and all
third-party suits, actions, investigations and proceedings, and related costs
and expenses (including reasonable attorney fees) resulting solely and directly
from the indemnifying party's negligence or willful misconduct. Neither Joint
Venture Partner shall be required hereunder to defend, indemnify or hold
harmless the other and/or its partners, shareholders, directors, officers,
directors, employees and agents, or any of them, from any liability resulting
from the negligence or wrongful acts of the party seeking indemnification or of
any third party. The Parties agree to give the other prompt written notice of
any claim or other matter as to which it believes this indemnification provision
is applicable. The indemnifying party shall have the right to defend against any
such claim with counsel of its own choosing and to settle and/or compromise such
claim as it deems appropriate. Each party further agrees to cooperate with the
other in the defense of any such claim or other matter.

 
10.  
Governing Law; Consent to Personal Jurisdiction. THIS AGREEMENT WILL BE GOVERNED
BY THE LAWS OF THE STATE OF TEXAS WITHOUT REGARD FOR CONFLICTS OF LAWS
PRINCIPLES. EACH JOINT VENTURER HEREBY EXPRESSLY CONSENTS TO THE PERSONAL
JURISDICTION OF THE STATE AND FEDERAL COURTS LOCATED IN THE STATE OF TEXAS FOR
ANY LAWSUIT FILED THERE AGAINST ANY PARTY TO THIS AGREEMENT BY ANY OTHER PARTY
TO THIS AGREEMENT CONCERNING THE JOINT VENTURE OR ANY MATTER ARISING FROM OR
RELATING TO THIS AGREEMENT.

 
 
Signatures of Agreement on Following Page
 
 
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      

REF: GTSO-Project Chile Development Plan     Joint Venture Agreement

 
3

--------------------------------------------------------------------------------

 
 
 
 
IN WITNESS WHEREOF, the Parties have signed this Agreement as of the date first
written above.
 
/s/ Paul Watson
 
31 August 2013
 
Signature
 
Date
                 
Paul Watson
     
 
     
/s/ Francisco Fernandez
 
30 August 2013
 
Signature
 
Date
                 
Francisco Fernandez
     

 

 
 
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      

REF: GTSO-Project Chile Development Plan     Joint Venture Agreement

 
4

--------------------------------------------------------------------------------

 
 
APPENDIX A


CONTRIBUTIONS OF THE PARTIES


General terms


The participation of GTSO in the Joint Venture referred to herein by providing
US $50.000 for the purchase and exporting of e-waste managed by Chilerecicla.
The contribution will be paid in two installments of US $25.000 each, the first
within 10 days from the signature of this document by both parties and the
second 30 days after the first payment.


All the tasks related with preparatory activities previous to the trading of
e-waste will be considered part of the start-up phase of the business. These
activities will include, but not limited to, updates to the feasibility and
market studies, operational and commercial plan, structuring of the logistic
chain and selection of service providers.


For general terms “profits” will be defined as gross sales less acquisition cost
of the material less 15% for admin costs.



Joint Venture Contribution


GTSO commits to fund $50,000 of the cash flow requirements to commence
operations of the joint venture.


Throughout Phase I, the company will provide GTSO with revised timelines, budget
and operational plan to development best practices and both parties shall agree
on an appropriate funding strategy for subsequent phases of the joint venture.
GTSO will have no obligation to continue funding the business and accordingly
the additional funding will be at the sole discretion of GTSO.


The company agrees in reserve at least 30% of the gross proceeds of the business
to the payment of the contribution. Should the proceeds of the business
demonstrate to be insufficient to pay the initial Joint Venture Contribution
after 5 years from the date of the perception of the resources by the company,
the contribution will be considered extinguished and GTSO will have no further
rights over the proceeds of the business.


The amount of additional contributions, if any, will be decided exclusively by
GTSO and will allow GTSO to participate in the profits of the joint business in
the percentage the funding represents over the total budget for the first year
of operations of the business.
 
GTSO Resources (GTSO)


The participation of GTSO in the Joint Venture referred to herein will begin
with initial contributions made to the joint venture for immediate working
capital expenses.


In additional to financial contributions, GTSO will support The Company in
management, administration and operational development of the business and will
include but will not be limited to the following:


-  
Analyze global and regional trends in the recovery and reuse of electronics and
plastic waste for commodity sales channels.

-  
Provide corporate oversight and direction to the Company and is subsidiaries and
partners.

-  
Dissemination of reports related to the ongoing operations of the joint venture
and electronic and plastic waste recovery industry.

-  
Review business case with the Company bi-monthly to manage operational
expenditures, sales forecast and additional partnership opportunities.

 
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      

REF: GTSO-Project Chile Development Plan     Joint Venture Agreement

 
5

--------------------------------------------------------------------------------

 


Chilerecicla (The Company)


The participation of the Company in the Business will be in the form of
management, administration and operational development of the business and will
include but will not be limited to the following:


-  
Provide Feasibility Study of the business and a detailed operational plan for
its execution.

-  
Maintaining the legal entity, through which the Business will be conducted.

-  
Maintaining all books of account and any necessary tax and commodity tax filings
and payments as required.

-  
Dissemination of all relevant reportable events that affect the Business.

-  
Monthly reporting to GTSO on all activities under taken by the Business and a
budget to actual reporting of the operational expenditures of the Business.

-  
Maintaining a plant with all the respective permits and authorizations as well
as the qualified personnel required to receive, process, storage and sell -
internally or internationally - the e-waste collected, purchased or received.

-  
Detecting, contacting, negotiating and dealing with suppliers of e-waste.

-  
Detecting, contacting, negotiating and dealing with buyers of e-waste.

-  
Coordinate and operate the logistic chain required by the business.

-  
Keep a qualified operational team of service providers to allow the efficient
execution of the business.

 
The participation of the company in the business as described above will be
considered a contribution to the business for all purposes and will allow it to
participate in the distribution of the profits of the joint venture with a limit
of 50% of the net profits.
 
BANK ACCOUNT
 
The funds GTSO must contribute to this Joint Venture will be transfer to the
following account:
 
BANK:
BANK ADDRESS:
ACCOUNT NUMBER:
SWIFT CODE:
ACCOUNT HOLDER
ACCOUNT HOLDER ADDRESS:
 
 
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      

REF: GTSO-Project Chile Development Plan     Joint Venture Agreement

 
6

--------------------------------------------------------------------------------

 


 